DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8,10-18,20-21,24,26) in the reply filed on 7/22/22 is acknowledged.

Claims 27-20,33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/22.

Specification
The abstract of the disclosure is objected to because it should be in narrative form and generally limited to a single paragraph on a single separate sheet within the range of 50 to 150 words in length without any other miscellaneous information on the sheet.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 26 is objected to because of the following informalities.  Appropriate correction is required.
In claim 26, line 1, the phrase “a first surface acoustic wave” should be changed to -- the first surface acoustic wave --.  In line 2, the phrase “the first SAW sensors” should be changed to -- the first SAW sensor --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, it is unclear how the processors “generate a receiving signal based at least in part on signals received from the first and second SAW sensors” when there is no claiming of the first and second SAW sensors detecting/sensing/receiving any kind of signals beforehand.  What “signals received from the first and second SAW sensors”?  Please clarify.
In claim 12, line 4, the phrase “the excitation signal” lacks antecedent basis. 
In claim 16, line 2, the phrase “the excitation signal” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8, 10-12, 17-18, 20-21, 24, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2008/0156100 (Hines).
With regards to claim 1, Hines discloses an acoustic wave sensor system for chemical and biological elements dispersed in fluids comprising, as illustrated in Figures 1A-4, a surface acoustic wave (SAW) device 2 comprising a piezoelectric substrate 6; a plurality of SAW sensors 12a-12e attached to the piezoelectric substrate and arranged on a surface of the piezoelectric substrate (paragraph [0031]; Figure 1B,2B); the plurality of SAW sensors including a first SAW sensor 12a comprising a first delay line configured to propagate a first surface acoustic wave (Figures 1B,2B; paragraphs [0032] to [0035]); a second SAW sensor 12b comprising a second delay line configured to propagate a second surface acoustic wave (Figures 1B,2B; paragraphs [0032] to [0035]); a length of the first delay line is greater than a length of the second delay line (as observed in Figures 1B,2B).  (See, paragraphs [0031] to [0048]).
With regards to claim 2, Hines further discloses the first SAW sensor 12a comprises a first transducer 12a2 for transmitting the first surface acoustic wave along the first delay line; a second transducer 12a1,12a3 for receiving the first surface acoustic wave upon propagation of the first surface acoustic wave along the first delay line.  (See, paragraph [0032]).
With regards to claim 3, Hines further discloses the first SAW sensor 12a comprises a transducer 12a2 positioned on the substrate and a reflector (as indicated in Abstract; paragraphs [0015],[0048]) positioned on the substrate opposite the transducer such that the transducer transmits the first surface acoustic wave along the first delay line and receives the first surface acoustic wave after the first surface acoustic reflects off the reflector and propagates along the first delay line twice.  (See, paragraphs [0009],[0015],[0019],[0048]).
With regards to claim 4, Hines further discloses the reflector is a first reflector; the first SAW sensor further comprises a second reflector positioned on the substrate proximate the first reflector relative to the transducer such that the transducer is configured to receive the first surface acoustic wave upon reflecting off the second reflector and propagating along the first delay line twice.  (See, paragraphs [0009],[0015],[0019],[0048]).
With regards to claim 5, Hines further discloses the first reflector is configured to reflect a surface acoustic wave having a first frequency and the second reflector is configured to reflect a surface acoustic wave having a second frequency.  (See, paragraphs [0019],[0020],[0033]).
With regards to claim 6, Hines further discloses the first SAW sensor comprises a first pair of electrical contacts and the second SAW sensor comprises a second pair of electrical contacts such that the first and second pairs of electrical contacts are electrically connected.  (See, paragraphs [0036],[0039]).
With regards to claim 7, Hines further discloses each of the SAW sensors is configured to receive an excitation signal.  (See, paragraphs [0031],[0035],[0040]).
With regards to claim 8, Hines further discloses the excitation signal includes at least one of a pulse voltage, a sinusoidal electrical signal, frequency modulation, linear frequency modulation, hyperbolic frequency modulation, orthogonal frequency coding, random modulation, continuous phase modulation, frequency shift key, multi-frequency shift key, phase shift key, wavelet modulation, or a wideband frequency signal, or each of the SAW sensors is configured to simultaneously receive the excitation signal.  (See, paragraphs [0020],[0031]).
With regards to claim 10, Hines further discloses one or more processors in communication with each of the first SAW sensor and the second SAW sensor such that the one or more processors configured to generate a receiving signal based at least in part on signals received from the first SAW sensor and the second SAW sensor.  (See, paragraphs [0040],[0041]).
With regards to claim 11, Hines further discloses the one or more processors are further configured to determine, monitor, or identify at least one analyte based at least in part on the receiving signal. (See, paragraphs [0040],[0041]).
With regards to claim 12, Hines further discloses the one or more processors are configured to determine, monitor, or identify the at least one analyte by detecting a variance in amplitude, phase, frequency, or time-delay between at least two of a pulse corresponding to the excitation signal, a pulse corresponding to the first SAW sensor, or a pulse correspond to the second SAW sensor.  (See, paragraphs [0020],[0040],[0041]).
With regards to claim 17, Hines further discloses the piezoelectric substrate comprises at least one of 36°Y quartz, 36° Y lithium tantalite, langasite, langatate, langanite, lead zirconate titanate, cadmium sulfide, berlinite, lithium iodate, lithium tetraborate, or bismuth germanium oxide.  (See, paragraph [0015]).
With regards to claim 18, Hines further discloses the piezoelectric substrate comprises a piezoelectric crystal layer, optionally comprising a thickness greater than a Love Wave penetration depth on a non-piezoelectric substrate.  (See, paragraphs [0007],[0015]).
With regards to claim 20, Hines further discloses a sensing region 10a located at the first delay line and configured to attach to or react with an analyte.  (See, paragraph [0031]).
With regards to claim 21, Hines further discloses a detector for measuring a phase response of surface acoustic waves as a function of an analyte added to the sensing region such that the sensing region comprises a biologically sensitive interface for capturing analytes from a liquid media or a chemically sensitive interface for absorbing analytes from a liquid media.  (See, paragraphs [0023],[0031],[0044]).
With regards to claim 24, Hines further discloses a guiding layer on the first delay line such that the guiding layer comprises at least one of a polymer, SiO2 or ZnO.  (See, paragraphs [0006],[0007],[0014], [0024],[0033],[0036],[0038]).
With regards to claim 26, Hines further discloses a first surface acoustic wave corresponding to the first SAW sensors comprises a frequency greater than 100 MHz, greater than 300 MHz, greater than 500 MHz, or greater than 1000 MHz.  (See, paragraph [0007],

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0156100 (Hines) in view of U.S. 5,325,704 (Mariani et al.).
With regards to claim 13, Hines does not disclose the receiving signal comprises a compressed pulse train having a plurality of pulses.
Mariani et al. discloses a surface acoustic wave chemical multi-sensor system comprising, as illustrated in Figures 1-6, a surface acoustic wave (SAW) device (e.g. the system as illustrated in Figure 1) comprising a piezoelectric substrate 2; a plurality of SAW sensors (e.g. the SAW sensor array is segmented and is formed by bus bar 4 and electrode array 8) attached to the piezoelectric substrate and arranged on a surface of the piezoelectric substrate; the plurality of SAW sensors including a first SAW sensor (e.g. 1st segmented sensor for channel 1 in Figure 1) comprising a first delay line configured to propagate a first surface acoustic wave (observed in Figure 1); a second SAW sensor (e.g. 2nd segmented sensor for channel 1 in Figure 1) comprising a second delay line configured to propagate a second surface acoustic wave (observed in Figure 1); a length of the first delay line is greater than a length of the second delay line (column 6, lines 23-29; as observed in Figure 1); a receiving signal comprises a compressed pulse train having a plurality of pulses (column 3, lines 45-49; column 4, line 59 to column 5, line 12; Figure 2).  (See, column 3, line 19 to column 6, line 29).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the clamed invention to have readily recognize the advantages and desirability of employing the receiving signal comprises a compressed pulse train having a plurality of pulses as suggested by Mariani et al. to the system of Hines to have the ability to allow the reflected signals to remain electrically in-phase at the receiving transducer output such that the output signals are distinguished from each other and the input signals by their position in time.  (See, column 4, line 59 to column 5, line 12 of Mariani et al.).
With regards to claim 14, Mariani et al. further discloses the plurality of pulses of the compressed pulse train (e.g. sequence of pulses) comprises a first pulse corresponding to the first SAW sensor, and a second pulse corresponding to the second SAW sensor.  (See, column 4, line 59 to column 5, line 12; Figure 2)
With regards to claim 15, Mariani et al. further discloses a timing of the first pulse is based at least in part on the length of the first delay line; a timing of the second pulse is based at least in part on the length of the second delay line.  (See, column 4, lines 35-50; column 4, line 59 to column 5, line 12; column 6, lines 23-29).
With regards to claim 16, Mariani et al. further discloses the plurality of pulses of the compressed pulse train comprises a pulse corresponding to the excitation signal.  (See, column 4, line 59 to column 5, line 12; Figure 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Edmonson, Haworth, Rhee, Ragavan, Laury-Kleintop, Li, are related to surface acoustic wave monitoring systems for monitoring analyte.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861